 
EXHIBIT 10.5
 
RESTRICTED STOCK AWARD AGREEMENT
April 11, 2014 Performance-Based Award (“e-Comm Sales”)
 
 
THIS RESTRICTED STOCK AWARD AGREEMENT (this “Agreement”) is made effective and
entered into as of April 11, 2014, by and between PIER 1 IMPORTS, INC., a
Delaware corporation (the “Company”), and ______________________ (the
“Grantee”).
 
WHEREAS, pursuant to the provisions of the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended (the “Plan”), the Committee that
administers the Plan has the authority to grant Awards under the Plan to
employees of the Company and its Affiliates; and
 
WHEREAS, the Committee has determined that the Grantee be granted a Restricted
Stock Award under the Plan for the number of shares and upon the terms set forth
below;
 
NOW, THEREFORE, the Company and the Grantee hereby agree as follows:
 
1.           Grant of Award.  The Grantee is hereby granted a Restricted Stock
Award under the Plan (this “Award”), subject to the terms and conditions
hereinafter set forth, with respect to a maximum
________________________________________________(__________) restricted shares
of Common Stock.  Restricted shares of Common Stock covered by this Award (the
“Performance-Based Shares”) shall be represented by a stock certificate
registered in the Grantee’s name, or by uncertificated shares designated for the
Grantee in book-entry form on the records of the Company’s transfer agent
subject to the restrictions set forth in this Agreement.  Any stock certificate
issued shall bear the following or a similar legend:
 
“The transferability of this certificate and the shares of Common Stock
represented hereby are subject to the terms, conditions and restrictions
(including forfeiture) contained in the Pier 1 Imports, Inc. 2006 Stock
Incentive Plan, as restated and amended, and the Restricted Stock Award
Agreement entered into between the registered owner and Pier 1 Imports, Inc.  A
copy of such plan and agreement is on file in the offices of Pier 1 Imports,
Inc., 100 Pier 1 Place, Fort Worth, Texas 76102.”
 
Any Common Stock certificates or book-entry uncertificated shares evidencing
such shares shall be held in custody by the Company or, if specified by the
Committee, with a third party custodian or trustee, until the restrictions
thereon shall have lapsed, and, as a condition of this Award, the Grantee shall
deliver a stock power, duly endorsed in blank, relating to any certificated
restricted shares of Common Stock covered by this Award.
 
2.           Transfer Restrictions.  Except as expressly provided herein, this
Award and the Performance-Based Shares are non-transferable otherwise than by
will or by the laws of descent and distribution, and may not otherwise be
assigned, pledged or hypothecated or otherwise disposed of and shall not be
subject to execution, attachment or similar process.  Upon any attempt to effect
any such disposition, or upon the levy of any such process, this Award shall
immediately become null and void and the Performance-Based Shares shall be
forfeited.
 
 
1

--------------------------------------------------------------------------------

 
 
3.             Restrictions.


(a) Certain Definitions. For purposes of this Award, the term:


“e-Commerce Sales” means the amount of Total Sales attributable to the Company’s
e-Commerce sales through its website Pier1.com or similar internet-based sales.


“Fiscal Year 2017” means the fiscal year for the Company commencing February 28,
2016 and ending February 25, 2017.


“Threshold Percentage” is the percentage of e-Commerce Sales to Total Sales as
set forth on the execution page hereof (the “Execution Page”).


“Total Sales” means the top-line “net sales” amount for a fiscal year as
presented on the Company’s audited annual Consolidated Statements of Operations
in the Company’s Annual Report on Form 10-K filed with the Securities and
Exchange Commission (the “SEC”).
 
(b) Vesting.  The target Performance-Based Shares under this Award is
______________ (_____________) Performance-Based Shares (the “Target
Performance-Based Shares”). Provided that (x) the Company’s Total Sales for
Fiscal Year 2017 exceed the Total Sales threshold amount set forth on the
Execution Page, (y) the Company’s e-Commerce Sales as a percentage of Total
Sales for Fiscal Year 2017 meet or exceed the Threshold Percentage, and (z) the
Grantee is employed by the Company or an Affiliate on the date of filing of the
Company’s Annual Report on Form 10-K with the SEC for Fiscal Year 2017, and
subject to the other terms and conditions of this Agreement, the restrictions on
the Performance-Based Shares covered by this Award shall lapse and such shares
shall vest as shown in the following table:


Company's e-Commerce Sales as % of Total
Sales
Percent of Target Performance-
Based Shares Vested
Threshold Percentage + 4.50% and above
250%
Threshold Percentage + 4.25%
225%
Threshold Percentage + 4.00%
200%
Threshold Percentage + 3.50%
175%
Threshold Percentage + 3.00%
150%
Threshold Percentage + 2.00%
125%
Threshold Percentage + 1.00%
100%
Threshold Percentage
50%
below Threshold Percentage
0%



Additionally, vesting of shares between the fixed percentage points shall be
interpolated. For example, if the Company’s e-Commerce Sales are the Threshold
Percentage + 1.5% of Total Sales, then 112.5% of the Target Performance-Based
Shares would vest.  Any fractional shares created by such vesting will be
rounded down to the nearest whole share.
 
 
2

--------------------------------------------------------------------------------

 
 
The determination by the Company with respect to the achieving of conditions (x)
and (y) above shall be effective upon the filing of the Company’s Annual Report
on Form 10-K with the SEC for Fiscal Year 2017.


(c) Termination of Employment.  Upon termination of employment of the Grantee
with the Company or any Affiliate of the Company (or the successor of any such
company) for any reason, the Grantee shall forfeit all rights in the
Performance-Based Shares to the extent not vested, and the ownership of such
shares shall immediately vest in the Company.  For purposes of this Award, no
termination of Grantee’s employment shall occur as a result of the transfer of
Grantee between the Company and any Affiliate or as a result of the transfer of
the Grantee between two Affiliates.  The cessation of a relationship between the
Company and an Affiliate with which the Grantee is employed whereby such company
is no longer an Affiliate shall constitute a termination of employment of the
Grantee.


4.           Voting and Dividend Rights.  With respect to the Performance-Based
Shares for which the restrictions have not lapsed, the Grantee shall have the
right to vote such shares, but shall not receive any cash dividends paid with
respect to such shares.  Any dividend or distribution payable with respect to
the Performance-Based Shares that shall be paid in shares of Common Stock shall
be subject to the same restrictions provided for herein. Any other form of
dividend or distribution payable on shares of the Performance-Based Shares, and
any consideration receivable for or in conversion of or exchange for the
Performance-Based Shares, unless otherwise determined by the Committee, shall be
subject to the terms and conditions of this Restricted Stock Award Agreement or
with such modifications thereof as the Committee may provide in its absolute
discretion.


5.           Distribution Following End of Restrictions.  Upon expiration of the
restrictions provided in Section 3 hereof as to the Performance-Based Shares,
the Company in its sole discretion will either cause a certificate evidencing
such amount of Common Stock to be delivered to the Grantee (or in the case of
his death after such events cause such certificate to be delivered to his or her
legal representative, beneficiary or heir) or provide book-entry uncertificated
shares designated for the Grantee (or, in the case of his death after such
events, provide book-entry uncertificated shares designated for Grantee's legal
representative, beneficiary or heir) on the records of the Company's transfer
agent free of the legend or restriction regarding transferability, as the case
may be; provided, however, that the Company shall not be obligated to issue any
fractional shares of Common Stock.  All Performance-Based Shares which do not
vest as provided in Section 3 above, shall be forfeited by the Grantee along
with all rights thereto, and the ownership of such shares shall immediately vest
in the Company.


6.           Tax Withholding.  The obligation of the Company to deliver any
certificate or book-entry uncertificated shares to the Grantee pursuant to
Section 5 hereof shall be subject to the receipt by the Company from the Grantee
of any minimum withholding taxes required as a result of the grant of the Award
or lapsing of restrictions thereon.  The Grantee may satisfy all or part of such
withholding tax requirement by electing to require the Company to purchase that
number of unrestricted shares of Common Stock designated by the Grantee at a
price equal to the Fair Market Value on the date of lapse of the restrictions
or, if the Common Stock did not trade on such day, on the first preceding day on
which trading occurred.  The Company shall have the right, but not the
obligation, to sell or withhold such number of unrestricted shares of Common
Stock distributable to the Grantee as will provide assets for payment of any tax
so required to be paid by the Company for Grantee unless, prior to such sale or
withholding, Grantee shall have paid to the Company the amount of such tax.  Any
balance of the proceeds of such a sale remaining after the payment of such taxes
shall be paid over to Grantee.  In making any such sale, the Company shall be
deemed to be acting on behalf and for the account of Grantee.
 
 
3

--------------------------------------------------------------------------------

 
 
7.           Securities Laws Requirements.  The Company shall not be required to
issue shares pursuant to this Award unless and until (a) such shares have been
duly listed upon each stock exchange on which the Company’s Common Stock is then
listed; and (b) the Company has complied with applicable federal and state
securities laws.  The Committee may require the Grantee to furnish to the
Company, prior to the issuance of any shares of Common Stock in connection with
this Award, an agreement, in such form as the Committee may from time to time
deem appropriate, in which the Grantee represents that the Performance-Based
Shares acquired by Grantee under this Award are being acquired for investment
and not with a view to the sale or distribution thereof.


8.           Incorporation of Plan Provisions.  This Restricted Stock Award
Agreement is made pursuant to the Plan and is subject to all of the terms and
provisions of the Plan as if the same were fully set forth herein, and receipt
of a copy of the Plan is hereby acknowledged.  Capitalized terms not otherwise
defined herein shall have the same meanings set forth for such terms in the
Plan.


9.           Miscellaneous.  This Restricted Stock Award Agreement (a) shall be
binding upon and inure to the benefit of any successor of the Company, (b) shall
be governed by the laws of the State of Delaware, and any applicable laws of the
United States, and (c) may not be amended without the written consent of both
the Company and the Grantee.  No contract or right of employment shall be
implied by this Agreement, nor shall this Agreement interfere with or restrict
in any way the rights of the Grantee’s employer to discharge the Grantee at any
time for any reason whatsoever, with or without cause.  The terms and provisions
of this Agreement shall constitute an instruction by the Grantee with respect to
any uncertificated Performance-Based Shares.






[Remainder of this Page Intentionally Left Blank]
 

 


 
4

--------------------------------------------------------------------------------

 


EXECUTION PAGE OF RESTRICTED STOCK AWARD AGREEMENT


10.           Certain Additional Information.  This Section 10 sets forth
certain information referred to in Section 3 of this Agreement.
 
(a)           The Total Sales threshold is $___________.
 
(b)           The Threshold Percentage is ___________%.


 
 
IN WITNESS WHEREOF, the parties hereto have executed this Agreement on the date
first above written.
 

COMPANY:   GRANTEE:           Pier 1 Imports, Inc.                          
By:           
Alexander W. Smith
       
President and CEO
            Address:                            
 
 
       
 
 
      Email: 
 
 
     
 
SS#:
 

 
 
5